Order entered May 12, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00834-CR
                                       No. 05-13-00836-CR

                              GREGORY MARTINEZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F12-60606-J, F1260605-J

                                            ORDER
       The Court DENIES appellant’s motion to dismiss counsel and proceed pro se. The Court

will treat appellant’s motion as his pro se response to the Anders brief filed by counsel.

                                                       /s/    LANA MYERS
                                                              JUSTICE